Title: To James Madison from Elie Williams, 13 August 1806
From: Williams, Elie
To: Madison, James



Sir
Plains Post 13. Augst. 1806.

I have this day received under a cover franked by you, an appointment, by the President of the United States, as Commissr. under an act of Congress entitled "An Act to regulate the laying out & making a road from Cumberland &ca. to the State of Ohio".  Altho the discharge of the duties enjoined will be attended with considerable inconvenience to myself and some injury to my private concerns; the importance of the object contemplated and my extreme Solicitude for its Completion induces me to accept the appointment.
Wishing, as speedily as possible, to concert with my Coadjutors a plan of operation, or to know if any has already commenced, and being unacquainted with Mr. Thomas Moore & his place of residence, if any relevant information can be afforded from the Departt. of State I shall hope to receive it by an early Mail, and also a Copy of the road law which cannot be procured here.
I have the honor to be Your Obedient Servant

Elie Williams

